NO. 07-02-0475-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                   MARCH 19, 2003

                         ______________________________


                            JUSTIN CORPUS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

               NO. 02-01-5222; HONORABLE ANDY KUPPER, JUDGE

                        _______________________________

Before REAVIS and CAMPBELL, JJ., and BOYD, S.J.1


                           ON ABATEMENT AND REMAND


      Appellant Justin Corpus was convicted of murder on October 15, 2002, and

sentenced to 40 years confinement in the Institutional Division of the Department of



      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
Criminal Justice. Appellant timely perfected his appeal. Nothing further has been done

to perfect the appeal. Although at the request of the district clerk we have previously

granted appellant an extension of time to March 3, 2003, to allow appellant to make

arrangements for payment of the record, we have now received a notification from the

district clerk that appellant has not paid or made arrangements to pay for the record.


      This state of the proceedings requires us to abate the appeal and remand the case

to the 286th District Court of Hockley County to conduct hearings as mandated by Texas

Rule of Appellate Procedure 37.3(a)(2) and 38.8.


      Upon remand, the judge of the trial court shall immediately cause proper notices to

be given and conduct a hearing to determine:


      1. If appellant still desires to pursue his appeal.

      2. If appellant is indigent and the appointment of an attorney is necessary.

      3. If it be determined that an attorney should be appointed, the name,
      address, and State Bar of Texas identification number of the attorney
      appointed.

      4. If appellant is not indigent, whether he has failed to make the necessary
      arrangements for prosecuting his appeal, and, if he has not done so, what
      orders are necessary to ensure those arrangements are made.

      5. If any other orders are necessary to ensure the diligent and proper pursuit
      of appellant’s appeal.


      In support of its determinations, the trial court shall prepare and file written findings

of fact and conclusions of law and cause them to be included in a supplemental clerk’s

record. The hearing proceedings shall be transcribed and included in a supplemental

                                              2
reporter’s record. These supplemental records shall be submitted to this court not later

than April 18, 2003.


      It is so ordered.


                                               Per Curiam


Do not publish.




                                           3